Title: To Thomas Jefferson from Henry Guest, 18 December 1805
From: Guest, Henry
To: Jefferson, Thomas


                  
                     Sir/ 
                     Brunswick, New Jersy 18th December 1805
                  
                  I take the Liberty And if it is too Much I Shall With Great pleasure beg your pardon, in sending you A little Pamphlet that was intended for your amusement when at your Seat under some spreading Oaks. But I was Cut Short of time, to git it ready By by a Daingerous fit of illness—At preasant Shall only Ask Your favour to reade A note in the 20th. page How it was omitted in My first pamphlet I Cannot account fore it was the Strongest reason in My power to offer On that subject, and allso a short note in the Last Leaf—All which I trust Will please Your Philosophic Mind all which will not take up more then AMinit or two of your more urgent time at this pressing Season. 
                  If it is Agreable be pleased to hand the [pamphlet] to your prensible Phisition He Will find Cases in it Worthy his notice,
                  I Am Sir All that this most 
                     Ingenoris pen Can Say yours
                  
                     Henry Guest 
                     
                  
                  
                     Be pleased to order one of your Clerks  your reseption hereof.
                  
               